 1   ANDREW R. McCLOSKEY, ESQ.
     Nevada State Bar No. 7441
 2   McCLOSKEY, WARING, WAISMAN & DRURY LLP
     12671 High Bluff Drive, Suite 350
 3   San Diego, CA 92130
     Telephone No.: 619.237.3095
 4   Telefax No.: 619.237.3789
     amccloskey@mwwdlaw.com
 5
     Designated for personal service only:
 6   Christopher L. Blakesley II, Esq.
     Nevada State Bar No. 11922
 7   LBC LAW GROUP
     3215 W. Charleston Blvd., Suite 120
 8   Las Vegas, NV 89102

 9   Attorneys for Defendant
     Hartford Casualty Insurance Company
10

11                              UNITED STATES DISTRICT COURT

12                                      DISTRICT OF NEVADA

13   DEL WEBB COMMUNITIES, INC.,                      Case No. 2:21-cv-00359-RFB-VCF
     a Nevada corporation, and PN II, INC.
14   dba PULTE HOMES OF NEVADA,                       STIPULATION AND ORDER TO
     a Nevada corporation,                            EXTEND HARTFORD CASUALTY
15                                                    INSURANCE COMPANY’S TIME TO
                                    Plaintiff,
                                                      RESPOND TO COMPLAINT (FIRST
16
           v.                                         REQUEST)
17
     LIBERTY INSURANCE CORPORATION,
18   an Illinois corporation; COLONY
     INSURANCE COMPANY, a Virginia
19   corporation; EMPLOYERS MUTUAL
     CASUALTY COMPANY, an Iowa
20   corporation; UNITED SPECIALTY
     INSURANCE COMPANY, a Delaware
21   corporation; WESTFIELD INSURANCE
     COMPANY, an Ohio corporation;
22   HARTFORD CASUALTY INSURANCE
     COMPANY, an Indiana corporation;
23   CENTURY SURETY COMPANY, an Ohio
     corporation; JAMES RIVER INSURANCE
24   COMPANY, an Ohio corporation; and
     VALLEY FORGE INSURANCE
25   COMPANY, a Pennsylvania corporation,

26                                  Defendants.

27

28   ///
                                                  1
     STIP AND [PROPOSED] ORDER RE HARTFORD’S RESPONSIVE PLEADING            2:21-cv-00359-RFB-VCF
 1          WHEREAS, Del Webb Communities, Inc. and PN II, Inc. dba Pulte Homes of Nevada

 2   (“Plaintiffs”) filed a Complaint on March 2, 2021;

 3          WHEREAS, Hartford Casualty Insurance Company’s (“Hartford”) response to the

 4   Complaint is due on May 3, 2021; and

 5          WHEREAS, Hartford requires additional time to prepare to file a response to the Complaint.

 6          WHEREFORE, the parties have agreed to extend the deadline for Hartford to respond to

 7   Plaintiffs’ Complaint until June 3, 2021. This is the first stipulation filed by the parties for the

 8   extension of time for Hartford to file its response to the Complaint.

 9          IT IS SO STIPULATED.

10

11   Dated: April 22, 2021                                 PAYNE & FEARS LLP
12
                                                           By:    /s/Sarah J. Odia
13                                                                Scott S. Thomas
                                                                  Sarah J. Odia
14                                                                Attorneys for Plaintiffs Del Webb
                                                                  Communities, Inc. and PN II, Inc.
15                                                                dba Pulte Homes of Nevada
16
     Dated: April 22, 2021                                 McCLOSKEY, WARING,
17                                                         WAISMAN & DRURY LLP
18
                                                           By:    /s/Andrew R. McCloskey
19                                                                Andrew R. McCloskey
                                                                  Attorneys for Defendant
20                                                                Hartford Casualty Insurance Company
21

22                                                         IT IS SO ORDERED:
23

24
                                                           Cam Ferenbach
25                                                         United States Magistrate Judge
26                                                         DATED: 4-28-2021
27

28
                                                       2
     STIP AND [PROPOSED] ORDER RE HARTFORD’S RESPONSIVE PLEADING                  2:21-cv-00359-RFB-VCF
 1                                        PROOF OF SERVICE

 2               Del Webb Communities, Inc., et al. v. Liberty Insurance Corporation, et al.

 3                                    Case No. 2:21-cv-00359-RFB-VCF

 4           I, Andrew R. McCloskey, declare as follows:

 5           I am employed with McCloskey, Waring, Waisman & Drury LLP, whose address is

 6   12671 High Bluff Drive, Suite 350, San Diego, CA 92130.

 7           On April 22, 2021, I served the following document:

 8      STIPULATION AND [PROPOSED] ORDER TO EXTEND HARTFORD CASUALTY

 9               INSURANCE COMPANY’S TIME TO RESPOND TO COMPLAINT

10                                          (FIRST REQUEST)

11   on the parties in this action.

12           VIA PACER ELECTRONIC SERVICE: I attached a true and correct copy of the above-

13   entitled document to PACER by electronic transfer for service on all counsel of record by electronic

14   service.

15           I declare under penalty of perjury under the laws of the State of Nevada that the foregoing

16   is true and correct.

17           Executed at San Diego, California on April 22, 2021.

18
                                                                 /s/Andrew R. McCloskey
19                                                               Andrew R. McCloskey
20

21

22

23

24

25

26

27

28
                                                      3
     STIP AND [PROPOSED] ORDER RE HARTFORD’S RESPONSIVE PLEADING                  2:21-cv-00359-RFB-VCF
